IN THE SUPREME COURT OF IOWA
                           No. 09 / 04-1535

                          Filed June 22, 2007


JOHN DOE,

      Appellant,

vs.

IOWA BOARD OF MEDICAL EXAMINERS,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Artis I. Reis,

Judge.



      Petitioner appeals the district court’s ruling on judicial review

affirming the board’s disclosure of confidential information. AFFIRMED.



      Michael A. Dee and Rebecca A. Brommel of Brown, Winick, Graves,

Gross, Baskerville and Schoenebaum, P.L.C., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Theresa O'Connell Weeg and

Heather L. Adams, Assistant Attorneys General, for appellee.
                                      2

LARSON, Justice.

      John Doe appeals the district court’s ruling on judicial review

affirming the Iowa Board of Medical Examiners’ disclosure of complaints

pending investigation to the Massachusetts Board of Registration in

Medicine upon Doe’s application for a medical license in Massachusetts.

Doe contends Iowa Code section 272C.6(4) (1999) does not permit such

disclosure. On appeal, we affirm the ruling of the district court.

      I. Facts and Prior Proceedings.

      John Doe was licensed by the Iowa Board of Medical Examiners

(board) to practice medicine in Iowa in 1979 and did so until December

2000, when he relocated to Massachusetts. Prior to his relocation, Doe

applied for a license to practice medicine in Massachusetts.               The

Massachusetts Board of Registration in Medicine (Massachusetts board)

denied Doe’s application to practice medicine. This denial was based, at

least in part, on the existence of three complaints pending investigation by

the board that the board disclosed to the Massachusetts board on its

request.

      In May 2001, Doe filed a complaint with the Iowa State Appeal Board,

alleging the board unlawfully disclosed confidential information to the
Massachusetts board. The State Appeal Board denied Doe’s claim. In April

2004, Doe filed a petition for judicial review, alleging his substantial rights

had been prejudiced by the board’s disclosure of confidential information.

After a hearing, the district court affirmed the State Appeal Board’s denial of

Doe’s claim, concluding section 272C.6(4) permits the disclosure of

complaints pending investigation to other states’ medical licensing

authorities. Prior to the hearing, the district court allowed Doe to amend

his petition for judicial review to add claims for damages and attorney fees,

concluding that such claims are permissible under Iowa Code section
                                      3

17A.19(10). The board filed an application for appeal in advance of final

judgment to determine whether the district court has the authority under

Iowa Code section 17A.19(10) to allow a claim for monetary damages to be

included in a petition for judicial review. The application was granted, and

that issue has been consolidated with Doe’s appeal.

      Doe also filed a petition at law against the State of Iowa, contending

the State violated section 272C.6(4) by disclosing confidential information to

the Massachusetts board.      The district court dismissed Doe’s petition,

concluding that section 272C.6(4) does not provide a private cause of action

for violation of the statute. Doe appealed, and that appeal is also before us

as case No. 04-1349.

      II. Standard of Review.

      We review agency action for correction of errors at law. Harvey’s

Casino v. Isenhour, 724 N.W.2d 705, 706 (Iowa 2006).           We apply the

standards set forth in the Administrative Procedure Act, Iowa Code ch. 17A,

to determine whether our conclusions are the same as those of the district

court. Univ. of Iowa Hosps. & Clinics v. Waters, 674 N.W.2d 92, 95 (Iowa

2004). “Pursuant to Iowa Code section 17A.19(10), a court must reverse

agency action when any one of several enumerated circumstances exists
and ‘substantial rights of the person seeking judicial relief have been

prejudiced’ as a result.” Mosher v. Dep’t of Inspections & Appeals, 671
N.W.2d 501, 508 (Iowa 2003) (quoting Iowa Code § 17A.19(10)).

      The board’s action in this case constitutes “other agency action,” and

as such, we review to determine whether the board committed an error of

law, or acted unreasonably, capriciously, or arbitrarily. Greenwood Manor

v. Iowa Dep’t of Pub. Health, 641 N.W.2d 823, 831 (Iowa 2002) (citing

Sindlinger v. Iowa State Bd. of Regents, 503 N.W.2d 387, 390 (Iowa 1993)).

Agency action is considered arbitrary or capricious when the decision was
                                      4

made “ ‘without regard to the law or facts.’ ” Greenwood Manor, 641 N.W.2d

at 831 (quoting Bernau v. Iowa Dep’t of Transp., 580 N.W.2d 757, 764 (Iowa

1998)). Agency action is unreasonable if the agency acted “ ‘in the face of

evidence as to which there is no room for difference of opinion among

reasonable minds . . . or not based on substantial evidence.’ ” Greenwood

Manor, 641 N.W.2d at 831 (quoting Citizens’ Aide/Ombudsman v. Rolfes,

454 N.W.2d 815, 819 (Iowa 1990) (citation omitted)).

      Additionally, this case involves the board’s interpretation of section

272C.6(4). Our review of the board’s interpretation of statutory language

depends on whether such interpretation has “clearly been vested by a

provision of law in the discretion of the agency.” Iowa Code § 17A.19(10)(c).

If such discretion has not been clearly vested in the board, we must reverse

the board’s decision if it is based on “an erroneous interpretation” of the

law. Id. However, if such discretion has been clearly vested in the board,

we will only reverse if the board’s interpretation of the statutory language is

“irrational, illogical, or wholly unjustifiable.” Iowa Code § 17A.19(10)(l). In

making this determination, we have stated:

      “[The word ‘clearly’] means that the reviewing court, using its
      own independent judgment and without any required deference
      to the agency’s view, must have a firm conviction from
      reviewing the precise language of the statute, its context, the
      purpose of the statute, and the practical considerations
      involved, that the legislature actually intended (or would have
      intended had it thought about the question) to delegate to the
      agency interpretive power with the binding force of law over the
      elaboration of the provision in question.”

Mosher, 671 N.W.2d at 509 (quoting Arthur E. Bonfield, Amendments to

Iowa Administrative Procedure Act, Report on Selected Provisions to Iowa State

Bar Association and Iowa State Government 63 (1998)).

      Statutory    interpretation    is   normally    a   judicial   function.

Locate.Plus.Com, Inc. v. Iowa Dep’t of Transp., 650 N.W.2d 609, 613 (Iowa
                                      5

2002). The statutory provision at issue in this case, section 272C.6(4),

involves the confidentiality of information obtained in the course of

investigating licensee misconduct. Whether information is confidential is

not informed by the expertise of the board, but rather focuses on the

interests of the parties. The legislature did not give the board discretion to

determine what information is, and is not, confidential.          Instead, the

legislature attempted to draw a line between confidential and public

information in the context of licensee discipline and, in so doing, chose not

to give the board discretion to do so. Therefore, we review the board’s

interpretation of section 272C.6(4) for correction of errors at law pursuant

to section 17A.19(10)(c) and not under the more deferential standard of

section 17A.19(10)(l).

      III. Discussion.

      Iowa Code section 272C.6(4) states, in relevant part:

      In order to assure a free flow of information for accomplishing
      the purposes of this section, . . . all complaint files,
      investigation files, other investigation reports, and other
      investigative information in the possession of a licensing board
      . . . which relates to licensee discipline are privileged and
      confidential, and are not subject to discovery, subpoena, or
      other means of legal compulsion for their release to a person
      other than the licensee and the boards, their employees and
      agents involved in licensee discipline, and are not admissible in
      evidence in a judicial or administrative proceeding other than
      the proceeding involving licensee discipline.             However,
      investigative information in the possession of a licensing board
      . . . which relates to licensee discipline may be disclosed to
      appropriate licensing authorities within this state, [or] the
      appropriate licensing authority in another state . . . in which the
      licensee is licensed or has applied for a license.

(Emphasis added.) Section 272C.6(4) provides that all complaint files and

investigative information are confidential, subject to a few exceptions. See

Doe v. Iowa State Bd. of Physical Therapy & Occupational Therapy Exam’rs,

320 N.W.2d 557, 559 (Iowa 1982). The exception at issue in the present
                                      6

case allows disclosure of investigative information that relates to licensee

discipline to another state’s licensing authority in which the licensee is

licensed, or has applied for a license. Doe applied for a license to practice

medicine in Massachusetts. The Massachusetts board is the appropriate

licensing authority in that state. The issue before us, then, is whether the

information disclosed by the board, i.e., complaints pending investigation,

constitute investigative information “which relates to licensee discipline.”

      Our goal in interpreting a statute is to ascertain legislative intent.

Locate.Plus.Com, Inc., 650 N.W.2d at 616.          In interpreting statutory

language,

            [w]e construe words and phrases according to the
      context and approved usage of the language, giving technical
      words and phrases their appropriate legal meaning. In doing
      so, we presume, among other things, that the entire statute is
      intended to be effective, a just and reasonable result is
      intended, and the public interest is favored over any private
      interest.

Iowa State Bd. of Physical Therapy, 320 N.W.2d at 559 (citations omitted).

      It is helpful to begin our analysis of the exception at issue with a brief

discussion of the history of section 272C.6(4). When it was first enacted in

1977, section 272C.6(4) (then section 258A.6(4)) provided that complaint

and investigative information relating to licensee discipline was to be kept

confidential and was not to be subject to “discovery, subpoena, or other

means of legal compulsion for their release to any person, or be admissible

in evidence in any judicial or administrative proceeding.” 1977 Iowa Acts

ch. 95, § 6(4). Taken literally, section 258A.6(4) did not allow disclosure of

complaint or investigative information, even during a disciplinary

proceeding arising from that information.       As a result, the legislature,

during the next legislative session, adopted a technical amendment to

section 258A.6(4) providing that complaint and investigative information
                                      7

could not be disclosed to any person “other than the licensee and the

boards . . . involved in licensee discipline” and was not admissible in any

proceeding “other than the proceeding involving licensee discipline.” See

Iowa State Bd. of Physical Therapy, 320 N.W.2d at 560-61. We analyzed this

disclosure exception in Physical Therapy. In that case, a licensee sought

disclosure of a complainant’s identity after the complaint had been

investigated, found unsubstantiated, and closed. In concluding that the

disclosure exception did not allow disclosure of the complainant’s identity,

we held that “the disclosure exception applies only when a disciplinary

proceeding has been initiated.” Id. at 559. This holding reinforced the

purpose of the section⎯to ensure the “free flow of information” for

complaint and investigative purposes. Id. at 560. We recognized that

disclosure of a complainant’s identity after the complaint had been

investigated and closed would “have a chilling effect on the willingness of

citizens to make complaints.” Id.

      The statute was again amended in 1982 to include two additional

disclosure exceptions.     The first exception authorized the release of

investigative information “which relates to licensee discipline” to other

states’ licensing authorities. Iowa Code § 272C.6(4). The second exception
mandated the release to law enforcement of information that “indicates a

crime has been committed.” Id. It is this first exception that is at issue in

the present case.

      Doe argues, relying on our holding in Physical Therapy, that section

272C.6(4) only allows disclosure of investigative information to other states’

licensing authorities after formal disciplinary proceedings have been

initiated. We do not think the legislature intended such a narrow reading of

this exception.
                                        8

      The phrase “relates to licensee discipline” is used twice in section

272C.6(4)⎯first to describe the information that must be kept confidential

(“all complaint files, investigation files, other investigation reports, and other

investigative information in the possession of a licensing board . . . which

relates to licensee discipline are privileged and confidential”), and second to

describe the information that may be disclosed to other states’ licensing

authorities (“However, investigative information in the possession of a

licensing board . . . which relates to licensee discipline may be disclosed to

. . . the appropriate licensing authority in another state . . . in which the

licensee is licensed or has applied for a license.”). Id. In stating that “all

complaint files and investigative data are confidential,” we implicitly

concluded that all complaint files and investigative information relate to

licensee discipline regardless of whether that information leads to the filing

of formal disciplinary charges. Iowa State Bd. of Physical Therapy, 320
N.W.2d at 559. This conclusion is logical given the legislature’s use of the

broad phrase “relates to.” Relate, as defined in Black’s Law Dictionary,

means “[t]o stand in some relation; to have bearing or concern; to pertain;

refer; to bring into association with or connection with.”          Black’s Law

Dictionary 1158 (5th ed. 1979); see also State v. Owens, 635 N.W.2d 478,

486 (Iowa 2001) (defining “relate” as “to have a relationship with or a

connection”); In re Estate of Bickford, 549 N.W.2d 804, 806 (Iowa 1996)

(stating that the Supreme Court broadly defines the term “relates to” in the

context of ERISA preemption). Section 272C.6(4) was intended to ensure

broad confidentiality of all complaint and investigative information

pertaining to licensee discipline. By using the same language to describe

the type of information that may be disclosed to other states’ licensing

authorities, the legislature indicated its intent to provide broad disclosure to
                                      9

such authorities. We think the disclosure at issue in the present case

clearly falls within this broad disclosure.

      The board disclosed the existence of complaints pending investigation

to the Massachusetts board. When a complaint is filed, the complainant is

alleging that the licensee engaged in conduct that “threatens or denies

citizens of this state a high standard of professional or occupational care.”

See Iowa Code § 272C.1(4) (definition of licensee discipline). The board then

investigates those allegations and, if substantiated, files formal charges.

Formal disciplinary proceedings begin, after which licensee discipline may

be imposed. The complaint is the first step in the process of imposing

licensee discipline.   It sets forth the factual allegations that may, if

substantiated, give rise to the imposition of sanctions. As such, it clearly

“relates to licensee discipline.”

      This conclusion is consistent with our holding in Physical Therapy

that information relating to licensee discipline may only be disclosed to the

licensee after formal disciplinary proceedings have been initiated. The

legislature limited the disclosure exception at issue in Physical Therapy in

the timing of disclosure and to whom disclosure was allowed. By requiring

that the licensee be “involved in licensee discipline” and that the
information be disclosed only in proceedings “involving licensee discipline,”

the legislature was protecting the identity of the complainant and ensuring

the free flow of information for complaint and investigative purposes. The

legislature did not include similar limiting language in the exception at

issue in the present case.

      Additionally, the policy concerns at issue in Physical Therapy are not

of concern in the present case. Disclosure of the identity of a complainant

to the licensee who was the subject of the complaint would certainly have a

“chilling effect” on the willingness of citizens to file complaints against
                                           10

medical professionals. Iowa State Bd. of Physical Therapy, 320 N.W.2d at

560. Disclosure of the existence of complaints pending investigation to

other states’ licensing authorities does not have a similar “chilling effect.” If

anything, such disclosure encourages the filing of complaints because

potential complainants are assured that the licensee cannot merely transfer

jurisdictions to avoid the allegations in the complaint. In this way, Doe’s

interest in obtaining a Massachusetts medical license is not exalted over the

public’s interest in ensuring that only competent applicants are issued

medical licenses. See id. (“[Disclosure of the complainant’s identity] would

thus exalt a private interest over the public interest.”).

       It is true, as Doe contends, that section 272C.6(4) was not meant

solely to protect the complainant, but also to protect the licensee. Section

272C.6(4) ensures that the general public does not have access to complaint

or investigative information unless, and until, a final written decision is

published and is, therefore, a public record. However, this does not change

our analysis. The existence of complaints pending investigation was not

disclosed to the public. Rather, it was disclosed to another state’s licensing

authority, which, presumably, keeps this information confidential and uses

it solely for purposes of determining whether to issue Doe a medical license.
Additionally, this information was not affirmatively disclosed to the

Massachusetts board⎯it was disclosed only after Doe applied for a medical

license in Massachusetts and authorized the release of such information. 1
Doe’s reputation among the general public or among his colleagues was not

influenced by the board’s disclosure because the information was not made

available to anyone other than the Massachusetts board.


       1Because    we conclude the board did not violate section 272C.6(4), we do not
address what bearing, if any, Doe’s authorization for release of medical information has on
the applicability of section 272C.6(4).
                                     11

      We acknowledge Doe’s contention that many of the complaints filed

against medical licensees are unsubstantiated and, thus, do not result in

licensee discipline. However, that does not change the basic fact that the

existence of such complaints, while they are pending investigation, relate to

licensee discipline and, therefore, may be disclosed to another state’s

licensing authority if the licensee applies for a license to practice medicine

in that state. We also acknowledge Doe’s argument that some complaints,

such as those at issue here, take years to investigate as a result of their

complicated nature and the need to wade through voluminous medical

records and information. It may be years before a licensee, such as Doe,

could inform another state’s licensing authority whether formal disciplinary

proceedings arising out of those complaints will be initiated. Doe contends

this substantially interferes with his ability to obtain a license to practice

medicine in another jurisdiction. Though we emphasize that other states’

licensing authorities are free to give whatever weight they deem appropriate

to information disclosed by the board, we agree that the consideration of

such information may lead to the denial of an application for a license to

practice medicine, as was the case here. However, this provides further

justification for our holding.

      Chapter 272C was enacted, in part, to protect the public safety by

ensuring competency in the medical profession. The board is given broad

discretion and great responsibility to fulfill this goal. By allowing broad

disclosure to other states’ licensing authorities, the legislature recognized

the reality that many medical professionals seek licensure in multiple

jurisdictions. The legislature acknowledged Iowa’s responsibility to share

information that may aid other states’ licensing authorities in deciding

whether to issue a particular applicant a medical license and, thus, better

protect its citizens from potentially incompetent medical professionals. This
                                      12

responsibility is also recognized in section 272C.4(8), in which the

legislature requires the board to “[g]ive written notice to another licensing

board . . . if evidence received by the board either alleges or constitutes

reasonable cause to believe the existence of an act or omission which is

subject to discipline by that other board or agency.” The affirmative sharing

of information contemplated by the legislature in section 272C.4(8) is

consistent with the confidentiality provisions of section 272C.6(4), and

together, these sections create an important mechanism for protecting the

public safety when a medical licensee is licensed, or applies for a license, in

multiple jurisdictions.

      We conclude that complaints pending investigation relate to licensee

discipline, and therefore, the board’s disclosure of such complaints to the

Massachusetts board upon Doe’s application for licensure in Massachusetts

was proper pursuant to section 272C.6(4) and was not unreasonable,

capricious, or arbitrary. Because we conclude the board did not violate

section 272C.6(4), it is unnecessary to address the additional claims raised

in this appeal, on interlocutory appeal, and on appeal in case No. 04-1349.

      AFFIRMED.

      All justices concur except Ternus, C.J., who takes no part.